Exhibit 10.1

 

Fairway Letterhead

 

January 8, 2014

 

Mr. Howard Glickberg
c/o Fairway Group Holdings Corp.
2284 12th Avenue
New York, New York 10027

 

Dear Mr. Glickberg:

 

Reference is made to (i) that certain Amended and Restated Employment Agreement,
dated as of December 29, 2011 (the “Employment Agreement”), by and between
Fairway Group Holdings Corp., a Delaware corporation (the “Company”), and Howard
Glickberg (“Executive”), (ii) that certain Restricted Stock Unit Agreement,
dated as of April 22, 2013, by and between the Company and Executive (the “RSU
Agreement”) and (iii) that certain Option Agreement, dated as of April 22, 2013,
by and between the Company and Executive (the “Option Agreement”).

 

This letter agreement confirms our understanding that, effective January 1,
2014:

 

1.             Section 2 of the Employment Agreement is hereby amended to read
in its entirety as follows:

 

“The initial term of employment under this Agreement shall begin on the date
hereof and shall continue until January 18, 2016, subject to prior termination
in accordance with the terms hereof (the “Initial Term”); provided, however,
that the Initial Term shall be automatically extended for two successive
additional periods of one (1) year (each such one-year period, an “Additional
Term”), unless either party shall have given written notice to the other party
of non-extension at least (i) six (6) months prior to the end of the Initial
Term or (ii) sixty (60) days prior to the end of the then applicable Additional
Term; and provided, further, that after the end of the second Additional Term
the Company may in its sole discretion elect to extend the term of this
Agreement for successive additional periods of one (1) year each (each such
one-year period, an “Elective Additional Term”) by giving Executive written
notice of such extension at least sixty (60) days prior to the end of the second
Additional Term or the then applicable Elective Additional Term (the Initial
Term, any Additional Term and any Elective Additional Term collectively, the
“Employment Term”); and provided further that Executive may elect not to accept
the Company’s written election to extend of the term of this Agreement, in which
event this Agreement shall expire at the end of the second Additional Term or
the then applicable Elective Additional Term.”

 

2.             Section 3(a) of the Employment Agreement is hereby amended to
read in its entirety as follows:

 

“As compensation for the employment services to be rendered by Executive
hereunder, including all services as an officer or director of any member of the
Fairway Group, the Company agrees to pay, or cause to be paid, to Executive, and
Executive agrees to accept, an initial annual salary of $1,350,000 (the “Annual
Salary”), which shall

 

1

--------------------------------------------------------------------------------


 

not be subject to reduction.  Executive’s Annual Salary hereunder for the
remaining years of employment shall be determined by the Board of Directors in
its sole discretion, but shall not in any year be reduced below the rate for the
previous year.  The Annual Salary shall be paid as follows:  $600,000 of the
Annual Salary shall be paid in cash payable in equal installments in accordance
with Company payroll practices then in existence, and the remainder (i.e., the
difference between his then Annual Salary and $600,000) shall be paid in equal
quarterly installments on the last business day of each calendar quarter through
the issuance, under the Company’s 2013 Long-Term Incentive Plan, of that number
of restricted stock units determined by dividing the quarterly installment by
the closing price of the Company’s Class A common stock on the last business day
of the calendar quarter as reported by the exchange on which the Company’s
Class A common stock is then listed.  The restricted stock units shall be
immediately vested, but shares of Class A common stock will not be issued in
settlement of the restricted stock units until the first anniversary of the date
of issuance of the restricted stock unit then being settled, it being understood
that the shares will be issued on the first anniversary of the date of issuance
even if Executive is no longer an employee of the Company on such date.”

 

3.             All references to “January 18, 2015” in Sections 8(d) and 8(e) of
the Employment Agreement are hereby deleted and replaced by “January 18, 2016”.

 

4.             Section 2 of the RSU Agreement is hereby amended to read in its
entirety as follows:

 

“Except as otherwise provided by this Agreement and the Plan, the RSUs covered
by this Agreement shall become vested on April 22, 2016, subject to the
Participant’s continuous employment or other service with the Company through
that date.  Notwithstanding the foregoing,

 

(A) all unvested RSUs shall become immediately vested in the event Participant
becomes entitled to receive Severance Payments (as such term is defined in that
certain Amended and Restated Employment Agreement, dated as of December 29,
2011, by and between the Company and Participant (the “Employment Agreement”))
from the Company pursuant to Section 8(f) of the Employment Agreement as a
result of (a) the termination of Executive’s employment (i) by the Company
without justifiable cause (other than due to disability or death) or (ii) by
Participant for good reason or (iii) the Company’s failure to renew the
Employment Agreement, provided that in each such case Participant has delivered
the release contemplated by the last paragraph of Section 8(f) of the Employment
Agreement; and

 

(B) in the event Participant’s employment is terminated as a result of
Participant’s death pursuant to Section 8(d) of the Employment Agreement or
Participant’s disability pursuant to Section 8(e) of the Employment Agreement,
the number of unvested RSUs that vest shall be equal to the product determined
by multiplying the number of unvested RSUs by a fraction, the numerator of which
is the number of days from April 22, 2013 to the date of death or disability, as
applicable, and the denominator of which is 1096.”

 

2

--------------------------------------------------------------------------------


 

5.             Section 4 of the Option Agreement is hereby amended to read in
its entirety as follows:

 

“Except as otherwise provided by this Agreement and the Plan, the Option will
become vested in four equal annual installments commencing on the first
anniversary of the Effective Date, subject to the Participant’s continuous
employment or other service with the Company through the applicable vesting
date.  Notwithstanding the foregoing,

 

(A) all unvested Options shall become immediately vested in the event
Participant becomes entitled to receive Severance Payments (as such term is
defined in that certain Amended and Restated Employment Agreement, dated as of
December 29, 2011, by and between the Company and Participant (the “Employment
Agreement”)) from the Company pursuant to Section 8(f) of the Employment
Agreement as a result of (a) the termination of Executive’s employment (i) by
the Company without justifiable cause (other than due to disability or death) or
(ii) by Participant for good reason or (ii) the Company’s failure to renew the
Employment Agreement, provided that in each such case Participant has delivered
the release contemplated by the last paragraph of Section 8(f) of the Employment
Agreement; and

 

(B) in the event Participant’s employment is terminated as a result of
Participant’s death pursuant to Section 8(d) of the Employment Agreement or
Participant’s disability pursuant to Section 8(e) of the Employment Agreement,
the number of unvested Options that vest shall be equal to the product
determined by multiplying 12,160 by a fraction, the numerator of which is the
number of days from April 22, 2013 (if such termination occurs prior to
April 22, 2014) or the number of days from the most recent Option vesting date
(if such termination occurs on or after April 22, 2014) to, in each case, the
date of death or disability, as applicable, and the denominator of which is 365
(366 in the period ended April 22, 2016).”

 

3

--------------------------------------------------------------------------------


 

Except as set forth herein, all other terms and provisions of the Employment
Agreement, the RSU Agreement and the Option Agreement remain unchanged and in
full force and effect.  On and after the date hereof, each reference in the
Employment Agreement, the RSU Agreement and the Option Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import shall mean and be a
reference to such agreement as amended or otherwise modified by this letter
agreement, and each of the Employment Agreement, the RSU Agreement and the
Option Agreement, as amended hereby, remain in full force and effect in
accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Herb Ruetsch

 

 

 

 

 

Herb Ruetsch

 

 

Chief Executive Officer

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Howard Glickberg

 

 

Howard Glickberg

 

 

 

4

--------------------------------------------------------------------------------